Citation Nr: 0805772	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  06-01 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of a fracture of the right fourth 
metacarpal, with deformity.

2.  Entitlement to a disability rating in excess of 40 
percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	VVNW Veterans Coalition


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1971 to 
December 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The Board notes that the veteran's representative, VVNW 
Veterans Coalition, does not have an actual individual 
affiliated with it located at the RO; nor does the Board find 
this organization listed among the veterans service 
organizations who have previously represented veterans before 
the Board.  The RO should clarify the postal address of VVNW 
Veterans Coalition to ensure that the representative receives 
the notices to which it is entitled in its capacity as this 
veteran's representative.

The issues of entitlement to a disability rating in excess of 
10 percent for residuals of a fracture of the right fourth 
metacarpal, with deformity, and entitlement to a disability 
rating in excess of 40 percent for bilateral hearing loss, 
are addressed in the REMAND below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The veteran's service-connected bilateral hearing loss 
disability is currently rated as 40 percent disabling.  The 
claims file is replete with complaints of hearing loss-
related problems to VA clinicians since the veteran's most 
recent comprehensive VA audiological examination in December 
2003.  The veteran has also protested his current rating, 
claiming that the current severity of his condition merits an 
increase.  Given the length of time that has elapsed since 
the most recent VA examination, as well as the veteran's 
ongoing complaints, he should be scheduled now for a 
comprehensive audiological examination to determine the 
current severity of his service-connected hearing loss.  On 
this occasion, unlike during the 2003 VA examination, the 
claims folder is to be made available to the examiner for 
review in conjunction with the examination.

The veteran's service-connected residuals of a fracture of 
the right fourth metacarpal, with deformity, are currently 
rated as 10 percent disabling.  In statements to the RO, the 
veteran has reiterated that he believes the severity of his 
right fourth metacarpal disorder warrants a higher rating.  
The most recent VA examination of the veteran's claimed 
condition, however, was in December 2003.  The RO has relied 
on the 2003 examination to deny the veteran's claim for an 
increase, reasoning that no more than a 10 percent disability 
rating is warranted because no more than two fingers of one 
hand are involved.  An April 2006 X-ray study of the right 
hand, however, indicted that there were mild degenerative 
arthritic changes affecting the metacarpophalangeal joint of 
the first digit and the digital interphalangeal joints of the 
second and fifth digits.  This involvement of the fifth digit 
represents a potential change for the worse compared to the 
findings of the X-ray study in conjunction with the 2003 
examination, which included no such evidence.  Given the 
incomplete clinical picture of the veteran's condition, the 
Board is unable at this time to determine whether the 
veteran's right fourth metacarpal disability merits an 
increased rating for resulting limitation of motion of other 
digits or interference with overall function of the hand.  In 
light of this, as well as the staleness of the 2003 VA 
examination of record, a new examination is in order to 
determine the current severity of the veteran's disorder.  On 
this occasion, unlike during the 2003 VA examination, the 
claims folder is to be made available to the examiner for 
review in conjunction with the examination.

The December 2003 VA examination of the veteran's right hand 
found that there was a palpable callous formation which was 
mildly uncomfortable over the fourth metacarpal bone in that 
hand.  On remand, the VA examination should include clinical 
findings of the nature and severity of any such callous 
formation and the RO should consider whether the veteran is 
entitled to a separate compensable disability rating for a 
callous formation of the right fourth metacarpal.

In addition, after a review of the record, the Board has 
determined that the RO has not provided adequate notice of 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) as they apply to increased rating claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008).  

The December 2003 notice letter does not inform the veteran 
that, to substantiate a claim, he must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on his employment and daily life.  

Moreover, the notice letter does not advise the veteran that, 
if an increase in disability is found, a disability rating 
will be determined by applying relevant diagnostic codes, 
which typically provide for a range in severity of a 
particular disability from 0% to as much as 100% (depending 
on the disability involved), based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment and daily life.  Nor does it inform 
the veteran of the specific rating criteria necessary for an 
increased rating.  

Finally, the notice letter should include examples of the 
types of medical and lay evidence that the veteran may submit 
(or ask the Secretary to obtain) relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2007), to include the notice 
specified by the Court in Vazquez-Flores 
v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008) pertaining to increased 
rating claims, and notice that he should 
submit any pertinent evidence in his 
possession.  The veteran is to be given 
the aforementioned notice with respect to 
the issues here on appeal, to include 
whether a separate compensable disability 
rating for callous formation of the right 
fourth metacarpal is warranted. 

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the appellant.  If the RO is unsuccessful 
in its efforts to obtain any such 
evidence, it should so inform the 
appellant and his representative and 
request them to submit the outstanding 
evidence.  The RO should also ensure that 
any outstanding pertinent VA treatment 
records are procured.  

3.  When all indicated record development 
has been completed, the RO should make 
arrangements for the appellant to be 
afforded a VA audiological examination to 
assess the current severity of his 
service-connected bilateral hearing loss 
disability.  The claims folder must be 
made available to and reviewed by the 
examiner.  The examination report should 
indicate that the claims file was 
reviewed.

4.  When all indicated record development 
has been completed, the RO should 
schedule a VA orthopedic examination to 
assess the current severity of the 
veteran's service-connected residuals of 
a fracture of the right fourth 
metacarpal.  The claims folder must be 
made available to and reviewed by the 
examiner.  The examination report should 
indicate that the claims file was 
reviewed.  All symptoms and 
manifestations should be enumerated, and 
the severity of each symptom and 
manifestation should be assessed.  The 
examiner in this regard should identify 
any objective evidence of pain or 
functional loss due to pain associated 
with the service-connected disability.  
The examiner should be requested to 
provide an opinion as to the extent that 
pain limits the veteran's functional 
ability.  The examiner should also be 
requested to determine whether, and to 
what extent, the service-connected 
disability exhibits weakened movement, 
excess fatigability, or incoordination.  
The examiner should comment as well on 
the effect of the service-connected 
disability on finger motion.  Range of 
motion of the fourth digit and other 
fingers should be reported, including 
whether either favorable or unfavorable 
ankylosis exists.  Finally, the examiner 
should determine the nature and severity 
of any callous formation of the right 
fourth metacarpal; and whether any scar 
is painful on examination, superficial or 
deep, unstable, or causes limited motion.  
The examiner is asked to review the 
claims file in conjunction with the 
examination.  The examination report 
should indicate that the claims file was 
reviewed.

5.  The RO should also undertake any 
other development it determines to be 
warranted.

6.  Then, the RO should readjudicate the 
issues on appeal based on a de novo 
review of the record, to include 
consideration of whether the veteran is 
entitled to a separate compensable rating 
for callous formation of the right fourth 
metacarpal.  If any of these benefits are 
not granted to the appellant's 
satisfaction, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate action, if otherwise in order.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.   38 
C.F.R. § 20.1100(b) (2007).

